1. It appears from the bill of exceptions and the record that the defendant's motion for new trial was overruled on August 1, 1939, and the bill of exceptions was presented to the judge on August 21, 1939. The presentation was within twenty days of the judgment excepted to, and the motion to dismiss the writ of error is denied.
2. The defendant was tried on an accusation which charged him with selling an automobile which he had bought from Joe Garrett under a retained-title contract, with intent to defraud said Garrett. The evidence failed to show that the defendant sold the automobile as charged in the accusation; and therefore the verdict of guilty was unauthorized. The court erred in overruling the motion for new trial.
Judgment reversed. MacIntyre and Guerry, JJ.,concur.
                        DECIDED FEBRUARY 5, 1940.